DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-20-2022 has been entered.


Response to Arguments
Applicant’s arguments, see Remarks, filed 06-20-2022, with respect to the rejection(s) of claim(s) 1, 3-5, 10, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of RYU have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwon et al (US 2018021994).


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 20150312821) in view of RYU et al (US 20170273140) and further in view of Kwon et al (US 2018021994).

As to claim 1 Yamazaki discloses (Currently Amended) A method of communication in an IEEE 802.11wireless network comprising a plurality of wirelessly communicating stations(Yamazaki, 100-1, 100-2, 200 of Fig.9), one station playing a role of access point of a basic service set, BSS(Fig 9 interpreted as a BSS where devices are connected to an access point), of the wireless network(200 of Fig.9; 200 of Fig.13 eNB), the method comprising by an emitting station of the BSS capable of having, in a shared emission buffer(Yamazaki 150 of Fig.10, ¶0110- last sentence- The cellular buffer 151 and the D2D buffer 152 are provided in a memory 150 – interpreted as a shared emission buffer), data to be directly transmitted to a non-access point station of the BSS without relay by the access point of the BSS(Fig.9- D2D communication) : generating a buffer status report to be transmitted to the access point(Yamazaki  ¶0106- 2nd sentence- each of the UE 100-1 and the UE 100-2 transmits the D2D-BSR to the eNB 200 separately from cellular BSR. ¶0108), the buffer status report indicating an amount of queued data stored in the shared emission buffer of the emitting station(Fig.10, ¶0111- The cellular buffer 151 accumulates the non-transmitted data for each logical channel group. On the other hand, the D2D buffer 152 accumulates the non-transmitted data for each communication partner UE of the D2D communication); transmitting the buffer status report to the access point(Yamazaki, s103, s104,s105 and s106 of Fig.13);
wherein, in a case where the shared emission buffer stores queued data to be transmitted to the access point of the BSS and data to be directly transmitted to a non-access point station of the BSS (Fig.10 and ¶0111),  the amount of queued data indicated by the buffer status report is limited to an amount of queued data stored in the shared emission buffer of the emitting station to be transmitted to the access point of the BSS that will receive the buffer status report(¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication- in other words managing the non transmitted data.).
Yamazaki however is silent where the data in the shared emission buffer is ‘queued data’. However, in an analogous art Ryu remedies this deficiency: (RYU ¶0099- queue size information 630 of Fig.6; ¶0104; ¶105;).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of RYU with Yamazaki for the purpose of indicating an amount of buffered traffic (RYU ¶0110- first sentence).
Both Yamazaki and RYU are silent where the  queued data also includes data to be indirectly transmitted to a non-access point station of the BSS with relay by the access point of the BSS- in other words a UE sending/ receiving cellular data to another UE  associated with the BSS. However in an analogous art Kwon remedies this deficiency: Kwon , 760 and 750 of Fig.7, ¶0125- Gatewayn (UEn 750) may also operate as service requesting UE or serve to transfer uplink/downlink data
for indirect communication between other service requesting UE and the service providing UE (UEn+1 760). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Yamazaki and RYU with that of Kwon for the purpose of transmitting cellular data  between UEs of a similar BSS (Kwon ¶0125).

As to claim 3 the combined teachings of RYU, Yamazaki and Kwon discloses the method of claim 1, wherein data in the shared buffer to be transmitted to a target non-access point station are considered as data to be indirectly transmitted to the target non-access point station with relay by the access point or as data to be directly transmitted to the target  non-access  point station  without relay by the access point depending on the establishment or closure of direct link session  between the emitting station and the target  non-access station- in other words establishment or closure of D2D links (Yamazaki ¶106- 2nd sentence; ¶0108 each of the UE 100-1 and the UE 100-2 manages the non-transmitted data in the cellular communication separately from the non-transmitted data in the D2D communication).

As to claim 5 the combined teachings of Yamazaki, RYU and Kwon discloses the method of claim 1, further comprising: maintaining by the emitting station a value representative of an amount of queued data stored in the emission buffers per final destination station of the stored queued data (Yamazaki Fig.11, ¶0115- 1st sentence- 1 octet of 2 bits for storing ID (identification information) of a communication partner UE of the D2D communication and 6 bits indicating the amount of non-transmitted data to the communication partner UE).

As to claim 10 the combined teachings of Yamazaki, RYU and Kwon disclose the method of claim 1, wherein generating a buffer status report is done for an introduction within a data frame to be transmitted (Yamazaki, Fig.11.and 12 ¶0115- ¶0117)

As to claim 13 Yamazaki discloses a non-transitory computer-readable storage medium storing instructions of a computer program (Yamazaki ¶0058-¶0059) for implementing a method of communication in a wireless network comprising a plurality of wirelessly communicating stations Yamazaki, 100-1, 100-2, 200 of Fig.9); one station playing a role of access point of a basic service set, BSS(Fig 9 interpreted as a BSS where devices are connected to an access point), of the wireless network (200 of Fig.9; 200 of Fig.130 eNB), the method comprising by an emitting station of the BSS capable of having, in a shared emission buffer(Yamazaki 150 of Fig.10, ¶0110- last sentence- The cellular buffer 151 and the D2D buffer 152 are provided in a memory 150 – interpreted as a shared emission buffer), data including both data to be directly transmitted to the access point and data to be directly transmitted to a non-access point station (Fig.9- cellular communication and D2D communication): generating a buffer status report to be transmitted to the access point (Yamazaki  ¶0106- 2nd sentence- each of the UE 100-1 and the UE 100-2 transmits the D2D-BSR to the eNB 200 separately from cellular BSR. ¶0108), the buffer status report indicating an amount of data stored in the shared emission buffer of the emitting station (Fig.10, ¶0111- The cellular buffer 151 accumulates the non-transmitted data for each logical channel group. On the other hand, the D2D buffer 152 accumulates the non-transmitted data for each communication partner UE of the D2D communication); transmitting the buffer status report to the access point (s103, s104,s105 and s106 of Fig.13); in a case where the shared emission buffer stores not only data to be directly transmitted to the access point of the BSS but also data to be directly transmitted to a non-access point station of the BSS (Fig.10 and ¶0111), the amount of data indicated by the buffer status report is limited to the amount of data stored in the shared emission buffer of the emitting station to be directly transmitted to the access point of the BSS that will receive the buffer status report (Yamazaki ¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication- in other words managing the non transmitted data.).
Yamazaki however is silent where the data in the shared emission buffer is ‘queued data’. However, in an analogous art Ryu remedies this deficiency: (RYU ¶0099- queue size information 630 of Fig.6; ¶0104; ¶105;).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of RYU with Yamazaki for the purpose of indicating an amount of buffered traffic (RYU ¶0110- first sentence).
Both Yamazaki and RYU are silent where the  queued data also includes data to be indirectly transmitted to a non-access point station of the BSS with relay by the access point of the BSS and data to be directly transmitted  th the non-access point  station of the BSS without relay by the access point of the BSS- in other words a UE sending/ receiving cellular data to another UE  associated with the BSS. However in an analogous art Kwon remedies this deficiency: Kwon , 760 and 750 of Fig.7, ¶0125- Gatewayn (UEn 750) may also operate as service requesting UE or serve to transfer uplink/downlink data
for indirect communication between other service requesting UE and the service providing UE (UEn+1 760). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Yamazaki and RYU with that of Kwon for the purpose of transmitting cellular data  between UEs of a similar BSS (Kwon ¶0125).

As to claim 14 Yamazaki discloses An emitting station in an IEEE 802.11 wireless network comprising a plurality of wirelessly communicating stations (Yamazaki, 100-1, 100-2, 200 of Fig.9), one station playing the role of access point of a basic service set, BSS(Fig 9 interpreted as a BSS where devices are connected to an access point), of the wireless network(200 of Fig.9; 200 of Fig.130 eNB),, the emitting station of the BSS capable of having, in a shared emission buffer, data to be directly transmitted to the access point and to an non-access point station of the BSS (Yamazaki 150 of Fig.10, ¶0110- last sentence; Fig.9- cellular communication and D2D communication), the emitting station comprising a processor configured for: generating a buffer status report to be transmitted to the access point (Yamazaki  ¶0106- 2nd sentence- each of the UE 100-1 and the UE 100-2 transmits the D2D-BSR to the eNB 200 separately from cellular BSR. ¶0108), the buffer status report indicating an amount of data stored in the shared emission buffer of the emitting station (Fig.10, ¶0111- The cellular buffer 151 accumulates the non-transmitted data for each logical channel group. On the other hand, the D2D buffer 152 accumulates the non-transmitted data for each communication partner UE of the D2D communication); transmitting the buffer status report to the access point (s103, s104,s105 and s106 of Fig.13); in a case where the shared emission buffer stores not only data to be directly transmitted to the access point of the BSS but also data to be directly transmitted to a non-access point station of the BSS (Fig.10 and ¶0111), the amount of data indicated by the buffer status report is limited to the amount of data stored in the shared emission buffer of the emitting station to be directly transmitted to the access point of the BSS that will receive the buffer status report (¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication- in other words managing the non transmitted data.)
Yamazaki however is silent where the data in the shared emission buffer is ‘queued data’. However, in an analogous art Ryu remedies this deficiency: (RYU ¶0099- queue size information 630 of Fig.6; ¶0104; ¶105;).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of RYU with Yamazaki for the purpose of indicating an amount of buffered traffic (RYU ¶0110- first sentence).
Both Yamazaki and RYU are silent where the  queued data also includes data to be indirectly transmitted to a non-access point station of the BSS with relay by the access point of the BSS- in other words a UE sending/ receiving cellular data to another UE  associated with the BSS. However in an analogous art Kwon remedies this deficiency: Kwon , 760 and 750 of Fig.7, ¶0125- Gatewayn (UEn 750) may also operate as service requesting UE or serve to transfer uplink/downlink data
for indirect communication between other service requesting UE and the service providing UE (UEn+1 760). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Yamazaki and RYU with that of Kwon for the purpose of transmitting cellular data  between UEs of a similar BSS (Kwon ¶0125). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of RYU in view of Kwon and further in view of Ryu et al (US 20170311310) herein after Ryu’310.

As to claim 4 the combined teachings of Yamazaki, RYU and Kwon discloses the method of claim 3, wherein the direct link is based on 802.11 single-user (Yamazaki – ¶106 1st sentence- each of the UE 100-1 and the UE 100-2 transmits D2D-BSR indicating the amount of non-transmitted data in the D2D communication to the eNB 200.
 All inventors however are silent where single user operating mode over a composite channel made of one or more 20MHz channels including a primary 20 MHz channel of the BSS. However in an analogous art Ryu’310 remedies this deficiency: Ryu’310  ¶0063- 2nd sentence- In case one channel unit is said to be equal to 20 MHz, a multi-channel may include a plurality of 20 MHz channels. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryu’310 with the already combined teachings of RYU, Yamazaki and Kwon for the purpose of establishing block acknowledgement agreement per traffic identifier as desired which is known in the art (Ryu’310 ¶0040- 2nd sentence).

Claim 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of RYU in the of Kwon and further in view of Josiam et al (US 20160227533).

As to claim 6 Yamazaki, RYU and Kwon discloses the method of claim 5, however silent wherein the queued data being transmitted according to a plurality of traffic identifiers, the maintained value representative of an amount of queued data is maintained per final destination and per traffic identifier. However, in an analogous art Josiam remedies this deficiency: (Josiam ¶0063- 6th sentence- such as traffic identifiers (TIDs)).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yamazaki and RYU with that of Josiam for the purpose of advertising buffer status to a plurality of stations (Josiam ¶0063- 1st sentence).

As to claim 8 the combined teachings of Yamazaki, RYU and Kwon discloses the method of claim 1, however silent wherein the method further comprises: receiving a trigger frame for buffer status report; and wherein generating a buffer status report is done in response to the reception of the trigger frame for buffer status reports. However, in an analogous art Josiam remedies this deficiency: (Josiam ¶0066- 2nd sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of RYU and Yamazaki with that of Josiam for the purpose of a trigger frame for  triggering buffer status reporting (,Josiam ¶0066- 2nd sentence).
As to claim 9 the combined teachings of Yamazaki, RYU, Kwon and Josiam discloses the method of claim 8, wherein the trigger frame for buffer status report comprises an information related to whether the buffer status report should be established for a given traffic identifier, a given access category or a plurality of access categories (Josiam ¶0063 – 6th sentence- (e.g., access class information including quality of service (QoS) including identifiers, such as traffic identifiers (TIDs)) and the buffer size (e.g., total size and/or per category size)).

Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view RYU in view Kwon in view of Josiam and further in view of Ryu’310.

As to claim 7 the combined teachings of Yamazaki, RYU, Kwon and Josiam discloses the method of claim 6, however silent further comprising for generating the buffer status report the steps of: determining the list of all final destination stations which traffic is to be transmitted through the destination station that will receive the buffer status report for at least one given traffic identifier; adding the maintained values representative of an amount of queued data relating to the determined list of final destination stations for at least one given traffic identifier. However, in an analogues art Ryu’310 remedies this deficiency: (Ryu ¶0042; ¶0044). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryu’310 with the already combined teachings of Yamazaki, RYU, Kwon and Josiam for the purpose of establishing block acknowledgement agreement per traffic identifier as desired which is known in the art (Ryu’310 ¶0040- 2nd sentence).

As to claim 11 the combined teachings of Yamazaki, RYU, Kwon and Josiam discloses the method of claim 6, however silent wherein the buffer status report comprises duration information corresponding to the amount of queued data to be transmitted on a single 20 MHz channel. However, in an analogous art Ryu’310 remedies this deficiency: (Ryu’310 ¶0063). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryu’310 with the already combined teachings of RYU, Yamazaki, Kwon and Josiam for the purpose of establishing block acknowledgement agreement per traffic identifier as desired which is known in the art (Ryu’310 ¶0040- 2nd sentence).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of RYU, in view of Kwon and further in view Choi et al (US 20180124746).

As to claim 12 the combined teachings of Yamazaki, RYU and Kwon discloses the method of claim 1, however silent wherein use of duration information in a buffer status report is forbidden- in other words "TXOP Duration Requested" subfield format is not used for 802.11ax stations.  However, in an analogous art Choi remedies this deficiency: (Choi ¶0268, Fig.14 and 15). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yamazaki, RYU and Kwon with that of Choi for the purpose of implementing 802.11ax stations as desired which is known in the art (Choi ¶0268).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of RYU in view of Kwon and further in view of Vyas et al (US 20160112311).

As to claim 15 the combined teachings of Yamazaki, RYU and Kwon  discloses the method of claim 1, however silent wherein the amount of data indicated in the buffer status report is limited to the amount of data to be transmitted, to any final destination station(Yamazaki, Fig.9 and 10 ¶0110),
However Yamazaki, RYU and Kwon are silent where the data is uplink transmitted to the AP towards any final destination and includes an IEEE MAC frame having a next-hop address field set to the IEEE MAC address of the access point and a final address field set to the IEEE MAC address of the final destination, and wherein the amount of data not indicated in the buffer status report relates to the amount of data to be directly transmitted towards any final destination non-access point station, with an IEEE MAC frame having a next-hop address field set to the IEEE MAC address of the final destination non-access point station.. However, in an analogous art Vyas remedies this deficiency: (Vyas ¶0069- 1st sentence-  in a packet in the uplink direction is preserved at every hop from a source system to a destination system  ¶0071- ¶0073, ¶0074). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Vyas with the already combined teachings of RYU and  Yamazaki for the purpose of creating MAC addresses of corresponding devices in a WLAN (Vyas-Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al- Method of Operating Buffer for Device-to-Device (D2D) Communication in Wireless Communication System and Apparatus for Same- US 20150180616, ¶0129, ¶0141
Kazmi et al - Joint WAN and Sidelink Transmission Methods for  Device-to-Device Capable User Equipment- US 2018/0077748, ¶0080- 2nd sentence-D2D and WAN signals in the same buffer; ¶0004;¶0060- harq process share the same soft buffer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462